Citation Nr: 0203544	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 
1998, for the award of service connection for bilateral 
hearing loss.

2.  Whether rating decisions granting entitlement to service 
connection for hearing loss effective from October 27, 1998, 
and tinnitus effective from February 22, 1999, involved clear 
and unmistakable error (CUE).

3.  Entitlement to a 10 percent disability rating based upon 
multiple noncompensable service-connected disabilities prior 
to February 22, 1999.

(The issue of entitlement to an increased (compensable) 
original disability evaluation for bilateral hearing loss 
will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a January 1999 rating decision, the RO granted entitlement 
to service connection for right ear hearing loss, assigned a 
0 percent disability rating from October 27, 1998, denied 
entitlement to left ear hearing loss, and denied entitlement 
to a 10 percent disability rating based upon multiple 
noncompensable service-connected disabilities.  A March 1999 
rating decision, in essence, revised the earlier 
determination and granted entitlement to service connection 
for bilateral hearing loss and assigned a 0 percent 
disability rating effective from October 27, 1998, based upon 
difference of opinion.

In March 1999, the RO issued a statement of the case 
addressing entitlement to a compensable rating for bilateral 
hearing loss, entitlement to a 10 percent disability rating 
based upon multiple noncompensable service-connected 
disabilities, and entitlement to an effective date earlier 
than October 27, 1998, for the award of service connection 
for bilateral hearing loss.

In an April 1999 VA Form 9 the veteran perfected his appeal 
as to the issues of entitlement to a 10 percent disability 
rating based upon multiple noncompensable service-connected 
disabilities, and entitlement to an effective date earlier 
than October 27, 1998, for the award of service connection 
for bilateral hearing loss.

In a May 1999 rating decision, the RO granted entitlement to 
service connection for bilateral tinnitus, assigned a 0 
percent disability rating effective from February 22, 1999, 
and denied entitlement to a 10 percent disability rating 
based upon multiple noncompensable service-connected 
disabilities.

In a February 2000 rating decision, the RO granted 
entitlement to an increased 10 percent disability rating for 
bilateral tinnitus, effective from June 10, 1999, and denied 
entitlement to increased ratings for bilateral hearing loss 
and hemorrhoids.  The RO issued a supplemental statement of 
the case addressing entitlement to a compensable rating for 
bilateral hearing loss and entitlement to an effective date 
earlier than October 27, 1998, for the award of service 
connection for bilateral hearing loss.  The veteran was 
notified that the issue of entitlement to a 10 percent 
disability rating based upon multiple noncompensable service-
connected disabilities had become moot as a result of the 
award of a 10 percent rating for service-connected bilateral 
tinnitus.

In an April 2000 VA Form 9 the veteran perfected his appeal 
as to the issues of entitlement to a compensable rating for 
bilateral hearing loss and entitlement to an effective date 
earlier than October 27, 1998, for the award of service 
connection for bilateral hearing loss.  The veteran also 
raised the issue of CUE in ratings decisions granting 
entitlement to service connection for hearing loss effective 
from October 27, 1998 and tinnitus effective from February 
22, 1999.  

In a May 2000 rating decision, the RO denied the veteran's 
claim as to CUE in rating decisions granting entitlement to 
service connection for hearing loss effective from 
October 27, 1998, and tinnitus effective from February 22, 
1999.  The veteran perfected his appeal as to this matter by 
VA Form 9 dated in January 2001.

In January 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the February 2000 supplemental statement 
of the case notified the veteran that the issue of 
entitlement to a 10 percent disability rating based upon 
multiple noncompensable service-connected disabilities had 
become moot as a result of the award of a 10 percent rating 
for service-connected bilateral tinnitus.  The Board finds, 
however, that the award was not a complete resolution of the 
veteran's perfected appeal for a 10 percent rating prior to 
February 22, 1999.  Although this issue was not certified by 
the RO on appeal, the Board finds the matter was properly 
developed prior to the February 2000 decision and that the 
veteran is not prejudiced by appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board is undertaking additional development on the issue 
of entitlement to an increased (compensable) original 
disability evaluation for bilateral hearing loss pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims addressed in this 
decision and of the action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The RO first received an informal claim for entitlement 
to service connection for bilateral hearing loss on October 
27, 1998, and entitlement has been established from that 
date.

4.  The veteran has not shown that the correct facts as they 
were known at the time of the rating decisions granting 
entitlement to service connection for hearing loss effective 
from October 27, 1998, and tinnitus effective from February 
22, 1999 were not before VA, or that statutory or regulatory 
provisions extant at that time were incorrectly applied.

5.  The evidence of record received prior to February 22, 
1999, demonstrates a clear interference with normal 
employability as a result of the veteran's multiple 
noncompensable service-connected disabilities.


CONCLUSIONS OF LAW

1.  An effective date earlier than October 27, 1998, for the 
award of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

2.  Rating decisions granting entitlement to service 
connection for hearing loss effective from October 27, 1998, 
and tinnitus effective from February 22, 1999, were not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2001).

3.  The criteria for a 10 percent rating for multiple 
noncompensable service-connected disabilities from October 
27, 1998, to February 22, 1999, have been met.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.324 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 1999 and October 2000 statements of the case and 
the February 2000 supplemental statement of the case 
adequately notified the veteran of the evidence necessary to 
substantiate the claims and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records pertinent to the matters on 
appeal have been received.  The veteran was also provided the 
opportunity to present testimony at a hearing on appeal 
before the undersigned member of the Board.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

The veteran's VA claims folder includes a VA Form 8-526e, 
Veteran's Application for Compensation or Pension, received 
in December 1953 in which the veteran requested entitlement 
to service connection for a left foot disorder, poor vision, 
and hemorrhoids.  

A February 1954 rating decision granted entitlement to 
service connection for dermatophytosis of the left heel, 
assigned a 0 percent disability rating, and hemorrhoids, 
assigned a 0 percent disability rating, and denied 
entitlement to service connection for poor vision.  The 
veteran was notified of that determination and his appellate 
rights by correspondence dated February 25, 1954.

On October 27, 1998, the RO received the veteran's informal 
claim for entitlement to service connection for bilateral 
hearing loss.  In November 1998, the RO received the 
veteran's VA Form 21-526, a copy of a December 1953 service 
medical request for a consultation by an ear, nose, and 
throat specialist for partial hearing loss, and private 
medical records dated from January 1982 to September 1997.  

VA audiological evaluation in January 1999 included a 
diagnosis of sensorineural hearing loss consistent with 
military noise exposure.  It was noted that the veteran 
reported periodic tinnitus that was not bothersome but that 
he complained of difficulty hearing over background noise, 
when not facing the talker, or when conversing with women and 
children.

In correspondence received by the RO on February 22, 1999, 
the veteran requested entitlement to service connection for 
tinnitus and requested entitlement to an effective date from 
December 17, 1953, for his service-connected hearing loss 
disability.  

In his April 1999 VA Form 9 the veteran, in essence, stated 
he believed entitlement to an effective date from December 
1953 was warranted because his service medical records 
demonstrated hearing loss but VA had failed to develop the 
claim at the time of his initial application for 
compensation.

In his April 2000 VA Form 9 the veteran stated entitlement to 
an effective date from December 1953 was warranted because 
prior rating actions involved CUE in that VA had failed to 
provide him a proper physical examination.

In a July 1999 private medical statement Dr. S.M.G. noted the 
veteran had experienced significant problems with 
hemorrhoidal disease.  It was noted that while his discomfort 
was manageable it had been extremely inconvenient.

The veteran, accompanied by his accredited representative, 
appeared and presented testimony at a hearing on appeal 
before the undersigned member of the Board.  On that 
occasion, the veteran reiterated his claims and stated that 
he could not recall having submitted a specific claim for 
entitlement to service connection for hearing loss prior to 
October 1998.  

Earlier Effective Date Claim

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i), (r) (2001). 

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2001).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Based upon the evidence of record, the Board finds that an 
effective date earlier than October 27, 1998, for the award 
of service connection for bilateral hearing loss is not 
warranted.  The Board notes the veteran's informal claim for 
entitlement to service connection for bilateral hearing loss 
was received by the RO on October 27, 1998.  The Board finds 
that no earlier dated correspondence or statements were 
received from the veteran indicating an intent to file or 
reopen a claim for the identified benefit of entitlement to 
service connection for bilateral hearing loss.  See 38 C.F.R. 
§ 3.155; see also Brannon, 12 Vet. App. 32.  A claim for 
entitlement to service connection for this disorder was not 
reasonably raised by the veteran's December 1953 application 
for VA benefits.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.


CUE Claim

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2001).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In this case, the veteran claims prior rating decisions 
involved CUE, in essence, because of a VA failure of a duty 
to assist him in not adjudicating the issue of entitlement to 
service connection for bilateral hearing loss at the time of 
his December 1953 application for compensation benefits.  The 
Board finds, however, that the issue of entitlement to 
service connection for bilateral hearing loss was not 
reasonably raised by the veteran's December 1953 application 
for compensation benefits or by the other evidence of record.  
VA is not required to address issues not reasonably raised by 
an appellant.  See Brannon, 12 Vet. App. 32.

In addition, the Board notes the Court has held that a breach 
of a duty to assist cannot form the basis for a claim of CUE.  
Shockley v. West, 11 Vet. App. 208, 213 (1998) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. 
App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994)).  

The Court has also held that when VA fails during the 
adjudication process to comply with certain procedural 
requirements mandated by law or regulation the claim remains 
pending in that VA adjudication process but that the failure 
is not a final adverse RO decision subject to a CUE attack.  
See Norris v. West, 12 Vet. App. 413 (1999).

Further, in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the United States Court of Appeals for the Federal Circuit 
upheld prior case law that a breach of a duty to assist 
cannot form the basis for a claim of CUE but held that 
finality did not attach to a rating decision when there was a 
breach of the duty to assist in which the VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency. 

The Court subsequently held that the decision in Hayre did 
not require the tolling of an underlying final RO decision 
for a "garden variety" breach of the duty to assist and 
stated that the tolling of finality should be reserved for 
instances of "grave procedural error" that may deprive a 
claimant of a fair opportunity to obtain entitlements 
provided for by law and regulation.  Simmons v. West, 14 Vet. 
App. 84, 90 (2000).  In this case, the Board finds no 
evidence of a "grave procedural error" in the February 1954 
rating decision.

As a breach of a duty to assist cannot form the basis for a 
claim of CUE in the absence of a "grave procedural error," 
the Board finds the veteran's claim as to this matter must be 
denied because of the absence of legal merit.  See Sabonis, 
6 Vet. App. 426.

Multiple Noncompensable Disabilities Claim

VA regulations provide that when a veteran has 2 or more 
separate permanent service-connected disabilities of such 
character as to clearly interfere with normal employability 
but the disabilities are not compensable under the 1945 
Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2001).

In this case, the Board notes the veteran perfected an appeal 
as to the RO's January 1999 denial of entitlement to a 10 
percent disability rating based upon multiple noncompensable 
service-connected disabilities and that subsequently he was 
awarded a 10 percent disability rating for his service-
connected bilateral tinnitus effective from the date of his 
claim for that disorder on February 22, 1999.  The Board also 
notes that rating actions established noncompensable service 
connection ratings effective prior to that date for bilateral 
hearing loss, hemorrhoids, and left heel dermatophytosis.

Based upon the evidence of record, the Board finds the 
veteran's complaints of difficulty hearing and the July 1999 
private medical statement as to inconvenience related to his 
hemorrhoidal disorder are persuasive evidence of a clear 
interference with normal employability.  Therefore, the Board 
finds entitlement to a 10 percent disability rating based 
upon multiple noncompensable service-connected disabilities 
from October 27, 1998, to February 22, 1999, is warranted.


ORDER

Entitlement to an effective date earlier than October 27, 
1998, for the award of service connection for bilateral 
hearing loss is denied.

Rating decisions granting entitlement to service connection 
for hearing loss effective from October 27, 1998, and 
tinnitus effective from February 22, 1999, are not clearly 
and unmistakably erroneous; the appeal is denied.

Entitlement to a 10 percent disability rating based upon 
multiple noncompensable service-connected disabilities from 
October 27, 1998, to February 22, 1999, is granted, subject 
to the regulations governing the payment of monetary awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

